Citation Nr: 0726650	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim in December 2005. 

2.  In March 2006, the veteran's attorney filed a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims (CAVC).  

3.  The veteran died on December [redacted], 2006.  No party filed a 
motion for substitution or an accrued benefits claim.  

4.  Because of the death of the veteran, CAVC vacated the 
Board's December 2005 decision.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the veteran's claim in December 2005.  The 
veteran's attorney filed a Notice of Appeal with CAVC in 
March 2006.  The veteran died on December [redacted], 2006.  No party 
filed a motion for substitution or an accrued benefits claim.  
Because of the death of the veteran, CAVC vacated the Board's 
December 2005 decision.  This was done in March 2007.  

Unfortunately, the veteran died during the pendency of the 
appeal to CAVC.  As a matter of law, appellants' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits will not now be addressed even 
though the Board's 2005 decision has been vacated.  This is 
because of the death of the veteran.  The appeal must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


